Richardson, C. J.
delivered the opinion of the court.
One question in this case is, whether the bringing of the pauper, for such the child was, into this state, was not illegal, and the indentures void on this ground. The letter of the statute imposes a penalty upon any person,
*404who knowingly brings and leaves, or with intent to leave, a pauper who has no settlement here, from another state, into any town in this state. But we are of opinion, that the intent of the statute was to prohibit the bringing of paupers into the state and leaving them, or with intent to leave them, a charge upon some town, or upon the state ; and that as there could have been no intent to leave the child a charge upon the state in this case, it is not within the statute. 16 Mass. Rep. 393, Greenfield v. Cushman.
It then becomes necessary to determine, in this case, whether the overseer of the poor had authority to bind the child, under the circumstances of this case, and whether the authority, if he had it, was legally exercised.
There are in the books many cases, in which the nature and extent of such an authority are discussed and illustrated. 1 Mass. Rep. 172, Hall v. Gorder ; 4 Taunt. 876, Gye v. Felton ; 6 Cowen, 658, Hamilton v. Eaton ; 5 Pick. 250, Butler v. Hubbard ; 19 Johns.. 113, Nickerson v. Howard ; 7 Mass. Rep. 145, Day v. Everett; 13 Johns. 270 ; 8 ditto, 328 ; Com. Dig. Justices of the Peace, B 56 ; 2 Cowen, 537 ; 5 ditto, 363 ; 2 Pick. 451, Powers v. Ware ; 1 Salkeld, 68 ; 2 Strange, 1266 ; 6 Mass. Rep. 273 ; 8 ditto, 299.
But in order to determine the validity of the indentures in this case, it is necessary, in the first place, to see by what laws that validity is to be settled. The contract was made in Vermont. But the child, who was the subject of the contract, was at the time resident in this state, and as the the plaintiff to whom the child was to be bound was an inhabitant of this state, it cannot admit a doubt that the contract was made with a view to be executed here. Dyer was a, member of the society of Shakers in Enfield. He had been long, and still remains, permanently settled and stationed there. The ⅞⅜¾⅜ while, in his service, was resident there. . Indeed, *405it is beyond dispute, that the child was to be brought up in the society.
The general rule is, that the law of the place where the contract is made is to govern as to its nature, validity, construction and effect. Rut if, from the terms or nature of the contract, it appears that it was to be executed in'another country, then the place of making the contract becomes immaterial, and the validity of the contract must be tested by the laws of the place where it is to be executed. 17 Johns. 511, Fanning v. Consequa ; 4 Cowen, 511; 2 Johns. 235, Smith v. Smith; 1 Gallison, 375 ; 1 Johns. 93, Ludlow v. Van Renselaer.
The question is, then, whether this case is to be governed by the rule, or by the exception ? On this question we think there is no room for doubt. The indentures were made in Vermont, but we have no doubt that it was the understanding of the parties that the contract was to be executed in this state. The case is, then, within the exception to the general rule, and the question, whether the contract be valid, is to be settled by the laws of this state.
if the validity of the contract is to be settled by the laws of this state, then the question is, by what law this overseer of the poor, in the town'of Norwich, was authorized to bind this child here ? The overseers of the poor in the respective towns in this state are authorized by statute to bind out as apprentices such children as are chargeable to such towns. But we are not aware of any law which authorises the overseer of the poor of towns out of the state to bind children here.
If all the parties to the contract had been resident in Vermont at the time it was made, and it had been intended to be executed in Vermont, and the plaintiff had afterwards removed to this state with the apprentice and settled here, it is by no means clear, that the apprentice could have Been h olden here. It is not settled that a master can carry an apprentice with him out of *406the state where the contract is made, without the consent of all the parties concerned. 1 Mass. Rep. 180 ; 6 ditto, 273 ; 8 ditto, 305 — 306.
But however this may be, we are all of opinion that an overseer of the poor in Vermont, as such, has no authority by the laws of this state to bind any person as an apprentice, and that the indentures in this case are void.